IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-81,368-01


             EX PARTE HOLLY CHRISTINE VANSUMEREN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 1086412-A IN THE 182ND DISTRICT COURT
                           FROM HARRIS COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH